        Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 1 of 39




                      SECOND DECLARATION OF REEVE TYNDALL
                                   Pursuant to 28 U.S.C. § 1746
       I, Reeve Tyndall, hereby state that I have personal knowledge of the facts set forth below
and, if called to testify, I could and would testify as follows:
1.     I am a United States citizen. I work as a Senior Investigator for the Federal Trade
Commission (“FTC”) in the Bureau of Consumer Protection’s Division of Marketing Practices.
The Division of Marketing Practices investigates persons and entities that may be violating the
FTC Act and other laws enforced by the FTC.
2.     The following declaration outlines my investigation of RagingBull.com LLC (f/k/a
Lighthouse Media LLC), Jeffrey M. Bishop, Jason Bond (f/k/a Jason P. Kowalik), Kyle W.
Dennis, Sherwood Ventures LLC, Jason Bond LLC, MFA Holdings Corp., Winston Research
Inc., and Winston Corp.
                                  NOTICE TO DEFENDANTS
3.     I emailed the FTC pleadings to the following recipients on December 7, 2020, at 7:05am
ET: Jeff Bishop (jeff@ragingbull.com and                      ), Jason Bond (                 ,
jasonbond4                , and jason@ragingbull.com), Kyle Dennis (kyle@ragingbull.com and
                           ), and Allan Marshall                                . I received one
bounce back from jasonbond4                  .
                                 RAGING BULL MARKETING
4.     Since the FTC filed its complaint on December 7, 2020, I have continued to receive
marketing emails from Raging Bull to the undercover email address I used to purchase Raging
Bull’s services. I have received the following emails:
                   a) On December 8, 2020 at 2:01pm ET, I received an email from Jason Bond
                       at jason@jasonbondpicks.com. The email stated in part: “Say you started
                       trading with him on January 1st, with a $1,000 account. If you put just
                       10% of your account in every single trade (LOSERS INCLUDED!)... as of
                       this morning… your account would be sitting at: $267,707.” A copy of
                       this email is Attachment A.

                                                   1

                                                                                 PX 28, 3062
       Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 2 of 39




                  b) On December 8, 2020 at 3:09pm ET, I received an email from Jeff Bishop
                      at support@ragingbull.com. The email stated in part: “Just $500 in each
                      of these trades would have returned $7,270 in profits.*” A copy of this
                      email is Attachment B.
                  c) On December 8, 2020 at 6:18pm ET, I received an email from Kyle
                      Dennis at Kyle@biotechbreakouts.com. The email included a hyperlink to
                      a sales page for Dollar Ace. The sales page stated in part: “5 minutes
                      options strategy poised to double your money week after week.” A copy
                      of this email is Attachment C. A screenshot of the Dollar Ace page is
                      below:




5.     On December 9, 2020 at approximately 9:00am ET, I visited AOL.com and searched for
the phrase “how to day trade.” The top sponsored link was an advertisement for Jason Bond
Picks. I clicked on the advertisement and it directed me to a sales page for Jason Bond Picks.
The page included the following quote: “2021 is Shaping Up To Be A Monster Year For
Momentum Stocks. Learn The 3 Simple Stock Trading Patterns I’ve Used To Dominate The



                                                2

                                                                              PX 28, 3063
        Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 3 of 39




Market.” Below are screenshots of the advertisement and a screenshot of the Jason Bond sales
page:




                                              3

                                                                            PX 28, 3064
       Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 4 of 39




6.     On December 8, 2020, Jeff Bishop posted an article on RagingBull.com titled “Watch for
these signals to find a top in WKHS.” According to the author blurb, Mr. Bishop can teach
consumers “how to trade and rake in profits while managing risk.” A copy of the article is
Attachment D.
7.     On December 9, 2020, I located an active Facebook advertisement for Jeff Bishop’s
Bullseye Trades. I clicked on the advertisement and the site directed me to a sales page for
Bullseye Trades. The sales page stated in part: “Watch and learn as millionaire guru Jeff Bishop
trades his real money with his Bullseye Trades strategy.” A screenshot of the Facebook
advertisement and sales page are below.




                                                4

                                                                               PX 28, 3065
       Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 5 of 39




8.     On December 9, 2020, I located an active Facebook advertisement for Raging Bull.
According to Facebook, the advertisement started running on December 9, 2020 and directed
consumers to RagingBull.com. Below is a screenshot of the advertisement:




9.     On December 9, 2020, I captured the webpage www.RagingBull.com/experts. A copy of
the page is Attachment E. The page is still up as of the date of this declaration. The page
makes the following statements about the Defendants:
                  a) Jason Bond - “Now a multimillionaire and a highly skilled trader and
                      trading coach in his own right, Jason has trained well over 30,000 people
                      how to find profitable trades.”
                  b) Jeff Bishop - “Over the past 20 years Jeff’s made multi-millions trading
                      stocks, ETFs, and options. He is renowned as an incredible trader with a
                      deep insight and pulse on the markets. But even greater than his ability as
                      a trader is his skill and passion in teaching others how to trade and rake in
                      profits while managing risk.”
                  c) Kyle Dennis – “Kyle Dennis made over $7 million in trading profits by
                      the time he was 28 years old—his trading profits continue to build. He
                      applies his unique background in biotechnology, finance, and technical
                      charting to give him special insights into which trades to pinpoint for
                      highly profitable trades.”


                                                   5

                                                                                PX 28, 3066
        Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 6 of 39




10.    On December 10, 2020, I logged into the Raging Bull members’ site. As of the date of
this declaration, the Defendants have not changed the cancellation process outlined in my first
declaration.
                                            ASSETS
11.    On December 9, 2020, I received documents from Eastern Bank pursuant to the
Temporary Restraining Order. RagingBull.com LLC maintains a depository account (x4127) at
Eastern Bank. According to Eastern Bank:
                  a) RagingBull.com LLC wired $2,000,000 to “Greenberg Traurig IOTA
                      Retainer” on December 7, 2020 at approximately 2:55pm ET.
                  b) RagingBull.com LLC had pending transfers of $389,190.04 and $30,000
                      to Capital One on December 9, 2020. The transactions do not include a
                      description. It appears that RagingBull.com LLC has a Capital One credit
                      card and may have attempted to pay off an outstanding balance.
                  c) RagingBull.com LLC had a pending transfer of $60,000 to Bill.com on
                      December 9, 2020. The transaction does not include a reason. It appears
                      that Bill.com is an invoice management provider and RagingBull.com
                      LLC may have been attempting to pay an outstanding invoice.
                  d) RagingBull.com LLC wired $250,000 to Complete Merchant Solutions
                      LLC on October 21, 2020. The payment appears to be related to a new
                      merchant account (see paragraph 12 below).
                  e) RagingBull.com LLC incurred at least 88 chargeback debits in November
                      2020. This was just a month after they opened five new merchant
                      accounts with four separate payment processors (see paragraph 12 below).
                  f) The Defendants applied for a Paycheck Protection Program loan on April
                      2, 2020. According to application, RagingBull.com LLC applied for the
                      loan. Jeff Bishop signed as president. Sherwood Ventures is listed as
                      65% owner. Jason Bond is listed as 25% owner. MFA Holdings is 10%
                      owner. The purpose of the loan is listed as “payroll.” The average

                                                6

                                                                               PX 28, 3067
        Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 7 of 39




                        monthly payroll is listed as $456,737. The number of jobs is listed as 66.
                        The total requested loan amount is $1,141,842.00. RagingBull.com LLC
                        certified the following statement: “The Applicant is not engaged in any
                        activity that is illegal under federal, state or local law.” It appears Eastern
                        Bank approved the loan shortly thereafter.
                    g) RagingBull.com LLC has transferred $18,310,808.36 to Capital One since
                        April 2020. The transfers appear to be payments to one or more credit
                        card accounts at the Capital One.
12.     On December 10, 2020, I received documents from Discover, a payments network.
According to Discover, Raging Bull opened five new merchant accounts in October 2020. This
occurred a month after Stripe, Inc., a payment processor, terminated Raging Bull for high
chargebacks.
                    a) RagingBull.com LLC opened a merchant account with Complete
                        Merchant Solutions LLC (CMS) on or around October 15, 2020. CMS is
                        currently under order with the FTC for violations of consumer protection
                        laws. 1
                    b) RagingBull.com LLC opened a merchant account with Cardflex d/b/a Cliq
                        on or around October 20, 2020. Cardflex is currently under order with the
                        FTC for violations of consumer protection laws. 2
                    c) RagingBull.com LLC opened a merchant account with Maverick
                        Bankcard on or around October 1, 2020. According to Maverick’s
                        website, the payment processor specializes in high risk merchant
                        accounts. 3
                    d) RagingBull.com LLC opened two merchant accounts with Electronic
                        Commerce LLC on or around October 7 and October 20, 2020.


1
  https://www.ftc.gov/enforcement/cases-proceedings/1723020/ftc-v-complete-merchant-solutions
2
  https://www.ftc.gov/enforcement/cases-proceedings/122-3003/cardflex-payment-solutions
3
  https://www.maverickbankcard.com/payment-processing/high-risk-merchant-account/

                                                    7

                                                                                     PX 28, 3068
       Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 8 of 39




                             SCREENSHOTS IN COMPLAINT
13.    Below is additional information regarding screenshots of Raging Bull ad copy that is the
FTF’s Complaint (DE 1):
                  a) Figure 1 is a screenshot of a RagingBull.com Facebook ad featuring Jeff
                     Bishop captured on October 14, 2020. According to Facebook, the
                     advertisement started running on September 14, 2020.
                  b) Figure 2 is a screenshot of a RagingBull.com sales page captured on
                     October 14, 2020. The sales page appeared after I clicked on the above-
                     mentioned Facebook advertisement.
                  c) Figure 3 is a screenshot of a Jason Bond Unchained promotional video
                     captured March 25, 2020.
                  d) Figure 4 is a screenshot of a Weekly Money Multiplier promotional video
                     captured June 10, 2020.
                  e) Figure 5 is a screenshot of a speech Jason Bond purportedly gave at
                     Harvard University in 2017.
                  f) Figure 6 is a screenshot of a Fast Five promotional video captured on
                     September 2, 2020.
                  g) Figure 7 is a screenshot of a Profit Prism promotional video captured June
                     3, 2020.
                  h) Figure 8 is a screenshot of a Bullseye Trades order page captured on
                     October 14, 2020.
                  i) Figure 9 is a screenshot of Trade With Kyle Dennis promotional video
                     captured on May 19, 2020.
                                       TRUST PILOT
14.    O July 31, 2020, the FTC issued a CID to TrustPilot. TrustPilot manages online
customer reviews. According to TrustPilot, RagingBull.com signed a contract with TrustPilot in
March 2020 to collect and manage customer reviews. The contract was valued at $13,200 and
included “custom review invitation emails, embedded review forms and unique links.” The

                                               8

                                                                             PX 28, 3069
        Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 9 of 39




contract further stated that TrustPilot would help solicit customer reviews by creating customer
review invitations: “Invitations: Average 10,000 per month, with a max of 120,000 during the
subscription period (for all domains combined).”
                                  NEW HAMPSHIRE ORDER
15.     Attachment F is a copy of a Cease and Desist Order issued by the New Hampshire
Department of State’s Bureau of Securities Regulation on December 7, 2020.


I declare under penalty of perjury that the foregoing is true and correct.
Executed on December 11, 2020.
                                                      __________________________
                                                              Reeve Tyndall




                                                  9

                                                                               PX 28, 3070
                    Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 10 of 39

12/8/2020                                                          Gmail - Options cleaned you out? Try this




 Options cleaned you out? Try this
 1 message

 Jason Bond <jason@jasonbondpicks.com>                                                                                  Tue, Dec 8, 2020 at 2:01 PM
 To:




                                         Dear Jason Bond Picks Subscriber,

                                         Ignoring the potential of options is going to cost you.

                                         It’s not a question anymore, it’s a fact.

                                         But for many…

                                         -Options are intimidating

                                         -You’ve maybe blown up an account or

                                         -Been cleaned out on a trade

                                         If you’re one of the lucky ones… you managed to hit a few trades!

                                         I’m here to break to you the cold hard truth: It won’t last.

                                         I’m not just a bearer of bad news today, though…

                                         I also brought you a solution.

                                         Today, I’m going to introduce you to RagingBull’s highest conviction
                                         daily option strategy.

                                         No, seriously.

                                         In the last 11 months, this man has alerted 175 trades.

                                         Of the 175, he’s won 159.

                                         Let that sink in - That’s a 91% win rate.

                                         These aren’t measly 2% or 4% winners either.

                                         Just in the last two weeks, he net 23%, 169% and 64%.

                                         That’s not enough?

                                         Ok… let me put it this way.

                                         Say you started trading with him on January 1st, with a $1,000 account.

                                         If you put just 10% of your account in every single trade (LOSERS
                                         INCLUDED!)... as of this morning… your account would be sitting at:
                                         $267,707

                                         I’m not joking.

                                         I did the math, and it checks out.




https://mail.google.com/mail/u/0?ik=5c920571db&view=pt&search=all&permthid=thread-f%3A1685537802155117401&simpl=msg-f%3A16855378021…            1/2


                                                                  Attachment A                                     PX 28, 3071
              Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 11 of 39

12/8/2020                                                                     Gmail - Options cleaned you out? Try this




                                       Today, he’s teaching a 40 minute session on exactly how he’s been
                                       able to do this.

                                       And how you can secure these daily option trade alerts for the final few
                                       weeks of 2020…

                                       AND ALL OF 2021.

                                       It’s free, you just have to register here.

                                       Don’t ignore this.

                                       Next year at this time, you could be $267,707 richer.

                                       It starts at today’s free session.




                                       Jason Bond




                                                         Unsubscribe from Jason Bond VIP Newsletter
                                       DISCLAIMER: To more fully understand any Ragingbull.com, LLC (“RagingBull”) subscription, website, application or
                                            other service (“Services”), please review our full disclaimer located at https://ragingbull.com/disclaimer. FOR
                                         EDUCATIONAL AND INFORMATION PURPOSES ONLY; NOT INVESTMENT ADVICE. Any RagingBull Service
                                        offered is for educational and informational purposes only and should NOT be construed as a securities-related offer
                                        or solicitation, or be relied upon as personalized investment advice. RagingBull strongly recommends you consult a
                                        licensed or registered professional before making any investment decision. RESULTS PRESENTED NOT TYPICAL
                                            OR VERIFIED. RagingBull Services may contain information regarding the historical trading performance of
                                        RagingBull owners or employees, and/or testimonials of non-employees depicting profitability that are believed to be
                                        true based on the representations of the persons voluntarily providing the testimonial. However, subscribers’ trading
                                         results have NOT been tracked or verified and past performance is not necessarily indicative of future results, and
                                          the results presented in this communication are NOT TYPICAL. Actual results will vary widely given a variety of
                                          factors such as experience, skill, risk mitigation practices, market dynamics and the amount of capital deployed.
                                        Investing in securities is speculative and carries a high degree of risk; you may lose some, all, or possibly more than
                                        your original investment. RAGINGBULL IS NOT AN INVESTMENT ADVISOR OR REGISTERED BROKER. Neither
                                        RagingBull nor any of its owners or employees is registered as a securities broker-dealer, broker, investment advisor
                                            (IA), or IA representative with the U.S. Securities and Exchange Commission, any state securities regulatory
                                        authority, or any self-regulatory organization. WE MAY HOLD SECURITIES DISCUSSED. RagingBull has not been
                                        paid directly or indirectly by the issuer of any security mentioned in the Services. However, Ragingbull.com, LLC, its
                                            owners, and its employees may purchase, sell, or hold long or short positions in securities of the companies
                                                                                  mentioned in this communication.

                                                                   Click Unsubscribe To Unsubscribe From All RagingBull Emails

                                                                   62 Calef Hwy #233 Lee, New Hampshire 03861 United States




https://mail.google.com/mail/u/0?ik=5c920571db&view=pt&search=all&permthid=thread-f%3A1685537802155117401&simpl=msg-f%3A16855378021…                                            2/2


                                                                         Attachment A                                                                             PX 28, 3072
              Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 12 of 39

12/8/2020                                                  Gmail - 2 Costly Mistakes You’re About to Make...




 2 Costly Mistakes You’re About to Make...
 1 message

 Raging Bull Investor <support@ragingbull.com>                                                                  Tue, Dec 8, 2020 at 3:09 PM
 Reply-To: Raging Bull Investor <support@ragingbull.com>
 To:




      Heads up,                         ...

      I wanted to personally reach out to tell you that see your name on this list.

      And that’s mistake #1…

      Tomorrow, December 9th at 2pm ET, Nathan Bear will premiere his Unbreakable Pattern… The ONE
      strategy that he’s using in 2021 to take his trading to the MOON.

      This strategy was responsible for - on average - MORE than 2 100% winners EACH WEEK in November
      alone.




                        Just $500 in each of these trades would have returned $7,270 in profits.*

      ...And believe me, there’s more where that came from.

      If you want to IGNORE a strategy that’s simple, yet powerful enough to generate these kinds of returns on
      a regular basis…

      That would be mistake #2.

      But if you’re the ambitious, hungry trader that I think you are… Secure one of these remaining seats is
      essential.

      Last chance to register is right → HERE.




https://mail.google.com/mail/u/0?ik=5c920571db&view=pt&search=all&permthid=thread-f%3A1685542055717252316&simpl=msg-f%3A16855420557…     1/2




                                                            Attachment B                                       PX 28, 3073
                  Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 13 of 39

12/8/2020                                                                         Gmail - 2 Costly Mistakes You’re About to Make...




      Jeff Bishop




      RagingBull, LLC
      62 Calef Hwy. #233, Lee, NH 03861

      Click Here to stop receiving emails from support@ragingbull.com
      Unsubscribe from all RagingBull emails




      DISCLAIMER: To more fully understand any Ragingbull.com, LLC ("RagingBull") subscription, website, application or other service ("Services"), please review our full disclaimer located at
      https://ragingbull.com/disclaimer.

      FOR EDUCATIONAL AND INFORMATION PURPOSES ONLY; NOT INVESTMENT ADVICE. AnyRagingBull Service offered is for educational and informational purposes only and should
      NOT beconstrued as a securities-related offer or solicitation, or be relied upon as personalizedinvestment advice. RagingBull strongly recommends you consult a licensed or registered
      professional before making any investment decision.

      RESULTS PRESENTED NOT TYPICAL OR VERIFIED. RagingBull Services may contain information regarding the historical trading performance of RagingBull owners or employees, and/or
      testimonials of non-employees depicting profitability that are believed to be true based on the representations of the persons voluntarily providing the testimonial. However, subscribers'
      trading results have NOT been tracked or verified and past performance is not necessarily indicative of future results, and the results presented in this communication are NOT
      TYPICAL. Actual results will vary widely given a variety of factors such as experience, skill, risk mitigation practices, market dynamics and the amount of capital deployed. Investing in
      securities is speculative and carries a high degree of risk; you may lose some, all, or possibly more than your original investment.

      RAGINGBULL IS NOT AN INVESTMENT ADVISOR OR REGISTERED BROKER. Neither RagingBull nor any of its owners or employees is registered as a securities broker-dealer, broker,
      investment advisor(IA), or IA representative with the U.S. Securities and Exchange Commission, any state securitiesregulatory authority, or any self-regulatory organization.

      WE MAY HOLD SECURITIES DISCUSSED. RagingBull has not been paid directly or indirectly by the issuer of any security mentioned in the Services. However, Ragingbull.com, LLC, its
      owners, and itsemployees may purchase, sell, or hold long or short positions in securities of the companies mentioned inthis communication.

      If you have a current active subscription with RagingBull Investor you will need to contact us http://www.ragingbull.com/contact/ if you want to cancel your subscription. Opting out of emails
      does not remove you from your service at RagingBull Investor.




https://mail.google.com/mail/u/0?ik=5c920571db&view=pt&search=all&permthid=thread-f%3A1685542055717252316&simpl=msg-f%3A16855420557…                                                                    2/2




                                                                                    Attachment B                                                                     PX 28, 3074
                    Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 14 of 39

12/8/2020                                                                    Gmail - Option Trader Barrels Into MAT Calls




 Option Trader Barrels Into MAT Calls
 1 message

 Kyle Dennis <Kyle@biotechbreakouts.com>                                                                                                                        Tue, Dec 8, 2020 at 6:18 PM
 To:




                                             Dear

                                             Nostalgic companies like Hertz, Kodak (KODK), and Gamestop (GME)
                                             have all caught traders’ attentions at some point this year.

                                             Could Mattel (MAT) be next?

                                             You see, earlier today, at 11:48 AM ET, a trader came in and bought

                                                                         4457 MAT Dec20 11th 15.5 Calls

                                                                        They Paid For $0.40 Per Contract

                                                                        For A Total of $178K In Premium

                                             Now, here’s the thing, these options expire in just three days.

                                             Not only that, this trader needs to see the stock close above $15.95
                                             just to break-even.

                                             And if it closes below $15.50… well then they’ll lose their entire
                                             premium.

                                             I looked up to see if there were any upcoming catalysts and found
                                             nothing that would make this a buy for me right now…

                                             That is unless someone knows something I don’t.

                                             And that is very possible. After all, why would anyone throw down so
                                             much size on options expiring in just three days...unless they had HIGH
                                             CONVICTION.

                                             Will this trade work out for them?

                                             We’ll know soon enough.

                                             But right now, I want to show you how I put myself in
                                             a position to profit off information like this.

                                             Click here to get started.

                                             If you’ve ever struggled to come up with trade ideas, then this is a
                                             must-watch.




                                             Kyle Dennis




                                           *Results presented are not typical and may vary from person to person. Please see our Testimonials Disclaimer
                                           here: https://ragingbull.com/disclaimer.




https://mail.google.com/mail/u/0?ik=5c920571db&view=pt&search=all&permthid=thread-f%3A1685553939883845375&simpl=msg-f%3A16855539398…                                                    1/2


                                                                            Attachment C                                                                   PX 28, 3075
              Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 15 of 39

12/8/2020                                                                  Gmail - Option Trader Barrels Into MAT Calls

                                                  Remove me from Biotech Breakouts Free Newsletter

                                       Click here to unsubscribe and stop receiving exclusive emails from
                                                          kyle@biotechbreakouts.com
                                       DISCLAIMER: To more fully understand any Ragingbull.com, LLC (“RagingBull”) subscription, website, application or
                                            other service (“Services”), please review our full disclaimer located at https://ragingbull.com/disclaimer. FOR
                                         EDUCATIONAL AND INFORMATION PURPOSES ONLY; NOT INVESTMENT ADVICE. Any RagingBull Service
                                        offered is for educational and informational purposes only and should NOT be construed as a securities-related offer
                                        or solicitation, or be relied upon as personalized investment advice. RagingBull strongly recommends you consult a
                                        licensed or registered professional before making any investment decision. RESULTS PRESENTED NOT TYPICAL
                                            OR VERIFIED. RagingBull Services may contain information regarding the historical trading performance of
                                        RagingBull owners or employees, and/or testimonials of non-employees depicting profitability that are believed to be
                                        true based on the representations of the persons voluntarily providing the testimonial. However, subscribers’ trading
                                         results have NOT been tracked or verified and past performance is not necessarily indicative of future results, and
                                          the results presented in this communication are NOT TYPICAL. Actual results will vary widely given a variety of
                                          factors such as experience, skill, risk mitigation practices, market dynamics and the amount of capital deployed.
                                        Investing in securities is speculative and carries a high degree of risk; you may lose some, all, or possibly more than
                                        your original investment. RAGINGBULL IS NOT AN INVESTMENT ADVISOR OR REGISTERED BROKER. Neither
                                        RagingBull nor any of its owners or employees is registered as a securities broker-dealer, broker, investment advisor
                                            (IA), or IA representative with the U.S. Securities and Exchange Commission, any state securities regulatory
                                        authority, or any self-regulatory organization. WE MAY HOLD SECURITIES DISCUSSED. RagingBull has not been
                                        paid directly or indirectly by the issuer of any security mentioned in the Services. However, Ragingbull.com, LLC, its
                                            owners, and its employees may purchase, sell, or hold long or short positions in securities of the companies
                                                                                  mentioned in this communication.

                                                                   Click Unsubscribe To Unsubscribe From All RagingBull Emails

                                                                   62 Calef Hwy #233 Lee, New Hampshire 03861 United States




https://mail.google.com/mail/u/0?ik=5c920571db&view=pt&search=all&permthid=thread-f%3A1685553939883845375&simpl=msg-f%3A16855539398…                                            2/2


                                                                         Attachment C                                                                             PX 28, 3076
                      Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 16 of 39

12/9/2020                                                       Watch for these signals to find a top in WKHS - Raging Bull



                                                                                      Publications   Trading News     Experts   Log in           Search...
    Real Experts. Real Trades. Real Proﬁts




                                                                                                                    THE HOTTEST TRADING IDEAS
            Total Alpha Jeﬀ Bishop December 8th, 2020      


            Watch for these signals to ﬁnd a top in WKHS                                                            Jason Bond Picks Jason Bond December 9th

            As long as the Fed backstops the market, stocks can and will continue to trade higher.                  3D Printing Set To Heat Up?
            And based on what they’re saying…they have no intention of putting their foot oﬀ the gas.               3D printing stocks took oﬀ today, and it’s
                                                                                                                    one area I think traders will be…
            It’s one of the main reasons why some market pundits believe that some stocks and sectors
            are in bubble territory.
                                                                                                                    Chart Hunter JC Parets December 9th
            Let’s face it – companies like Workhorse (WKHS) or Virgin Galactic (SPCE) shouldn’t be
            worth what they are.                                                                                    Small Caps – Big Gains
                                                                                                                    As I’ve been pointing out the past few days,
            Heck, Workhorse hasn’t sold anything yet!
                                                                                                                    I think stocks aren’t just going…
            And when investors ﬁnally wake up and realize they’re holding onto air, the crash in these
            stocks will be severe.
                                                                                                                    PennyPro Jeﬀ Williams December 9th

            Now, I am not writing this to scare you oﬀ.
                                                                                                                    Today’s Chart Setups
            I just want you to have some perspective here. There is a diﬀerence between investing and               We are still waiting on an agreement for the
            trading.                                                                                                next stimulus package and virus infections…

            As long as you stick to trading, then you can trade anything.

            That’s Why I focus on these four elements:

                Chart patterns

                Volume

                Candlestick formations

                Sentiment

            Want to know how I put it all together and position myself to proﬁt?


            Which stocks are we talking about
            If I applied the term liberally, Bubble Stocks could refer to any chart that is made a parabolic
            move. That puts Tesla in this category.

            However, I want to limit the discussion to stocks that have no business trading where they
            are.

            While I don’t always look at fundamentals (especially when trading) these are companies
            where you look at their current business and scratch your head.

            Common indicators include:

                Zero revenues (excluding biotech)

                Excessive cash burn

                Extreme levels of debt

                No products to speak of

            Compare Workhorse (WKHS) to LGI Homes (LGIH). Both have the same market
            capitalization. Yet, LGI is in a strong industry and does billions in sales, generating hundreds
            of millions in proﬁts.

            Then you look at the two charts and can clearly see the extreme move in Workhorse’s stock.




https://ragingbull.com/total-alpha/watch-for-these-signals-to-find-a-top-in-wkhs/                                                                                  1/5


                                                                      Attachment D                                                       PX 28, 3077
                    Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 17 of 39

12/9/2020                                                    Watch for these signals to find a top in WKHS - Raging Bull




                                                  WKHS Weekly Chart




                                                  LGIH Weekly Chart

            LGIH might be overbought, but WKHS rests entirely on a storyline that may or may not come
            true.

            That’s why even the slightest bit of bad news can tank a stock, while worse news sends it in a
            downward spiral like Nikola (NKLA).




                                                  NKLA Weekly Chart

https://ragingbull.com/total-alpha/watch-for-these-signals-to-find-a-top-in-wkhs/                                                        2/5


                                                                    Attachment D                                           PX 28, 3078
                   Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 18 of 39

12/9/2020                                                      Watch for these signals to find a top in WKHS - Raging Bull
            Volume & candlesticks
            Bubble stocks go through a couple of phases. They all tend to end the same way.

            The ﬁrst phase is the initial parabolic move. You can see it in the chart of NKLA where it
            peaked out at $95.

            After that shares tend to trade sideways while investors decide whether the next move is
            lower or higher.

            Tops in stocks tend to contain two key variables: high volume and candlestick reversals.

            Here’s an example with WKHS.




                                                   WKHS Daily Chart

            Workhorse ran from below $5 to over $20 in a matter of weeks.

            Volume increased from 2,000,000 shares per day (on $3) to 165,000,000 on $20.

            In this chart, we got two types of reversal candles.

            Reversal candles include dojis, tails, and engulﬁng candles.

            Doji candles occur when the open and close are essentially the same.

            Tail candles exhibit long wicks (tails) before closing at or below the open.

            Engulﬁng candles often opens above the previous candle’s high or inside its body (open and
            close) and close below its low.

            You can see here how the doji candle closed near the open. The next day, the candle closed
            well below the lows on similarly high volume.

            Both of these indicated a top in the stock and an end to the ﬁrst phase.

            After a short pullback (which was still 20%), shares found a range, trading sideways until they
            decided on their next direction (which was higher).

            Keep in mind, this type of topping formation occurs on diﬀerent timeframes. Finding it on
            daily and weekly timeframes certainly means more. But, all reversals start on smaller ones
            like the hourly chart.


            Sentiment
            The other day, I was picking up my kids from a friend’s house and the parent stopped outside
            to say high.

            After some small talk, they asked me what I thought about Tesla and NIO.

            They knew I traded and I knew they never traded.

            It sounds crazy, but when you start hearing about popular stocks from your friends, family, or
            folks at the grocery store, that’s when a stock is nearing its apex.

            Big money watches the ﬂows into these stocks and they take advantage of it.


https://ragingbull.com/total-alpha/watch-for-these-signals-to-find-a-top-in-wkhs/                                                          3/5


                                                                      Attachment D                                           PX 28, 3079
                    Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 19 of 39

12/9/2020                                                            Watch for these signals to find a top in WKHS - Raging Bull
            They engineer stock moves to suck in traders like you and me at the top.

            That’s when they pull out the rug, toppling us to fall ﬂat on our face.

            We can ﬁght back against that by deploying technical analysis.

            That includes what we discussed here as well as chart patterns like the one I go over in my
            upcoming workshop.

            Don’t miss your chance to discover what this pattern can do for you.

            Click here to register.



                Author:                 One of the best traders anywhere, over the past 20 years Jeﬀ’s made
                                        multi-millions trading stocks, ETFs, and options. He is renowned as an
                Jeﬀ
                                        incredible trader with a deep insight and a sensitive pulse on the
                Bishop                  markets and the economy. Jeﬀ Bishop is CEO and Co-Founder of
                                        RagingBull.com. Even greater than his prowess as a trader is his skill
                                        and passion in teaching others how to trade and rake in proﬁts while
                                        managing risk.


                                             Learn More




            Leave your comment

              Message*




              Your Name*                                             Your Email*


                Save my name, email, and website in this browser for the next time I comment.


                                                                                                           Comment




            Related Articles:                                                         Search Articles...




            Total Alpha Jeﬀ Bishop Dec 7th                         Total Alpha Jeﬀ Bishop Dec 6th

            Here’s How To Play The Surge In Oil                    These Indicators Signal A Short-Term
                                                                   Pullback




            Total Alpha Charlie Ngo Dec 5th                        Total Alpha Jeﬀ Bishop Dec 3rd

            One strategy + One sector = All winners in             1,000% Trade – $50K – Here’s How
            November




https://ragingbull.com/total-alpha/watch-for-these-signals-to-find-a-top-in-wkhs/                                                                4/5


                                                                            Attachment D                                           PX 28, 3080
                    Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 20 of 39

12/9/2020                                                    Watch for these signals to find a top in WKHS - Raging Bull




               Load More Articles




             Sitemap                                                                                                                              Contact


             Home           Our Experts                                                                                                           Support@RagingBull.com
             Articles       Stories                                                                                                               1 (833) 498-5428
             Charity        Login                                                                                                                 62 Calef Hwy. #233 Lee,
                                                                                                                                                  NH 03861




                                                    Results may not be typical and may vary from person to person. Making money trading stocks takes time, dedication,
                                                    and hard work. There are inherent risks involved with investing in the stock market, including the loss of your
                                                    investment. Past performance in the market is not indicative of future results. Any investment is at your own risk.




            © Copyright 2020, RagingBull                  Refund Policy   Privacy Policy   Terms & Conditions   Disclaimer                                               




https://ragingbull.com/total-alpha/watch-for-these-signals-to-find-a-top-in-wkhs/                                                                                               5/5


                                                                     Attachment D                                                              PX 28, 3081
                      Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 21 of 39

12/9/2020                                            Experts - Raging Bull



                                                       Publications   Trading News   Experts   Log in       Search...
    Real Experts. Real Trades. Real Proﬁts




                                        Meet Our Team of Experts




                                                          Jason Bond
                                                          Momentum Stocks & Options On Tech Stocks


                                                          Jason taught himself to trade while working as a full-time
                                                          gym teacher. Jason’s ﬁrst trading proﬁts grew and
                                                          eventually allowed him to free himself of over $250,000 in
                                                          debt.

                                                          Now a multimillionaire and a highly skilled trader and
                                                          trading coach in his own right, Jason has trained well over
                                                          30,000 people how to ﬁnd proﬁtable trades. Jason
                                                          specializes in swing trades on momentum stocks and
                                                          buying & selling options on big tech stocks.

                                                          Along with Jeﬀ Bishop, Jason co-founded the
                                                          RagingBull.com Foundation to donate trading proﬁts to
                                                          charity. The foundation has so far donated over half a million
                                                          dollars to charity.



                                                                  @jasonbondpicks




https://ragingbull.com/experts/                                                                                            1/5


                                                Attachment E                                            PX 28, 3082
                 Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 22 of 39

12/9/2020                                       Experts - Raging Bull




                                                    Kyle Dennis
                                                    Catalyst Trades, Unusual Options Activity


                                                    Kyle Dennis made over $7 million in trading proﬁts by the
                                                    time he was 28 years old—his trading proﬁts continue to
                                                    build. He applies his unique background in biotechnology,
                                                    ﬁnance, and technical charting to give him special insights
                                                    into which trades to pinpoint for highly proﬁtable trades.

                                                    Kyle’s mission is to reveal to his subscribers how to ﬁnd,
                                                    track, and proﬁt from lucrative trades for exceptional
                                                    proﬁts. Join thousands of traders who follow Kyle every day
                                                    to learn how to target these high probability trades.



                                                          @kylewdennis

                                                          @kylewdennis




                                                    Jeff Bishop
                                                    Savvy Options Trades, Peerless Market Insights


                                                    One of the best traders anywhere, Jeﬀ Bishop is CEO and
                                                    Founder of RagingBull.com. He has two degrees, in
                                                    ﬁnance and in economics, and is a lifetime member of
                                                    MENSA, the high IQ society.

                                                    Over the past 20 years Jeﬀ’s made multi-millions trading
                                                    stocks, ETFs, and options. He is renowned as an incredible
                                                    trader with a deep insight and pulse on the markets. But
                                                    even greater than his ability as a trader is his skill and
                                                    passion in teaching others how to trade and rake in proﬁts
                                                    while managing risk.

                                                    Jason Bond considers Jeﬀ Bishop to be his greatest mentor,
                                                    both as a trader and personally.

                                                    Together with Jason, Jeﬀ co-founded the RagingBull.com
                                                    Foundation which donates trading proﬁts to charities and
                                                    whose mission is expressed as Trading Proﬁts Paid Forward.
                                                    The foundation has so far donated over half a million dollars
                                                    to charity.




https://ragingbull.com/experts/                                                                                     2/5


                                          Attachment E                                           PX 28, 3083
                 Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 23 of 39

12/9/2020                                                                     Experts - Raging Bull




                                                                                    Jeff Williams
                                                                                    Penny Stock Trading


                                                                                    Jeﬀ Williams is a full-time day trader with over 15 years
                                                                                    experience. Thousands of entry-level and experienced
                                                                                    traders alike – day-traders and swing-trade small cap stock
                                                                                    traders – credit Jeﬀ with guiding them to small-cap proﬁts
                                                                                    and in helping them to turn small accounts into big
                                                                                    accounts.

                                                                                    Jeﬀ’s Small Account Challenge shows people how to
                                                                                    transform small accounts from a few thousand dollars into
                                                                                    $25k, $50k or even $100k. It isn’t easy if you’ve never done
                                                                                    it before. Fortunately Jeﬀ’s already done it many times!

                                                                                    As part of his service Jeﬀ runs the Day Trading Chat Room
                                                                                    each morning with live screen sharing, video feed, along
                                                                                    with insightful market commentary. In the afternoons, Jeﬀ
                                                                                    works with his students.

                                                                                    Following Jeﬀ and learning his methods allows you to apply
                                                                                    what you’ve learned to your own trades.



                                                                                           @thepennypro




                                                                                    Nathan Bear
                                                                                    Proﬁtable Options Swing Trades


                                                                                    Although Nathan Bear has made options trades that
                                                                                    resulted in over 1,000% proﬁt, he’s “only made a few” he
                                                                                    says wryly!

                                                                                    When it comes to trading options, Nathan is one of the best
                                                                                    there is. Period. Utilizing his unique approach incorporating
                                                                                    his 3 step “TPS” trading strategy, Nate’s options trades have
                                                                                    so far made him well over $2 million in trading proﬁts.

                                                                                    Nate’s multi-millionaire status that didn’t come easy,
                                                                                    though. For many years he struggled to master trading
                                                                                    before joining RagingBull.com as a student, where he ﬁnally
                                                                                    found his edge under the guidance of Jason Bond. Nate is a
                                                                                    down to earth trader who now imparts his simple trading
                                                                                    methods to his trading subscribers to help give them the
                                                                                    keys to the trading success they are looking for.




                                  Jason Bond   Kyle Dennis   Jeﬀ Bishop   Jeﬀ Williams   Nathan Bear   Ben Sturgill   Dave Lukas




https://ragingbull.com/experts/                                                                                                                     3/5


                                                               Attachment E                                                        PX 28, 3084
                   Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 24 of 39

12/9/2020                                         Experts - Raging Bull




                                                      Ben Sturgill
                                                      Proﬁtable IPO Trades, SPY Index Trades


                                                      Collegiate and professional basketball player, experienced
                                                      entrepreneur, a masters degree in teaching, and 15-years
                                                      plus as a successful trader. Ben Sturgill is no stranger to the
                                                      hard work and dedication it takes to succeed in life and in
                                                      business.

                                                      Ben leads two services at RagingBull. IPO Payday is
                                                      designed to help you pinpoint, position, and proﬁt from key
                                                      dates in the life of every IPO. Ben skilfully navigates his
                                                      subscribers through each phase of successfully trading any
                                                      IPO. His passion for teaching and skills as a trader carries
                                                      over to Daily Proﬁt Machine where he guides day and swing
                                                      traders to proﬁt by trading the SPY.

                                                      Ben hosts the RagingBull.com weekly podcast WealthWise
                                                      where he shares thoughts on wealth and success with
                                                      traders, businesspeople, entrepreneurs, and experts to
                                                      uncover and share the wisdom needed to live a wealthy life.



                                                            @bensturgill




                                                      Dave Lukas
                                                      Consistent Options Trades


                                                      Dave’s subscribers love his trades because they
                                                      consistently make money.

                                                      His powerful trading strategy takes just 10-15 minutes on a
                                                      Sunday to set up, and from that point it pretty much runs
                                                      on autopilot. Until the following Sunday—another 10-15
                                                      minutes… rinse and repeat.

                                                      Dave’s trades are relatively conservative, and typically
                                                      develop over months without wild swings. They are perfect
                                                      for people who don’t have the time or inclination to sit
                                                      glued to a trading screen all day.

                                                      Dave developed his trading system with one goal in mind; a
                                                      reliable trading strategy that didn’t take much time to
                                                      manage.



                                                            @davelukasrb




            Sitemap                                                                                  Contact


            Home         Our Experts                                                                 Support@RagingBull.com
            Articles     Stories                                                                     1 (833) 498-5428
            Charity      Login                                                                       62 Calef Hwy. #233 Lee,
                                                                                                     NH 03861

https://ragingbull.com/experts/                                                                                                4/5


                                            Attachment E                                           PX 28, 3085
                   Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 25 of 39

12/9/2020                                                                   Experts - Raging Bull

                                           Results may not be typical and may vary from person to person. Making money trading stocks takes time, dedication,
                                           and hard work. There are inherent risks involved with investing in the stock market, including the loss of your
                                           investment. Past performance in the market is not indicative of future results. Any investment is at your own risk.




            © Copyright 2020, RagingBull         Refund Policy   Privacy Policy   Terms & Conditions   Disclaimer                                             




https://ragingbull.com/experts/                                                                                                                                      5/5


                                                            Attachment E                                                              PX 28, 3086
Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 26 of 39




                         Attachment F                  PX 28, 3087
Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 27 of 39




                         Attachment F                  PX 28, 3088
Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 28 of 39




                         Attachment F                  PX 28, 3089
Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 29 of 39




                         Attachment F                  PX 28, 3090
Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 30 of 39




                         Attachment F                  PX 28, 3091
Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 31 of 39




                         Attachment F                  PX 28, 3092
Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 32 of 39




                         Attachment F                  PX 28, 3093
Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 33 of 39




                         Attachment F                  PX 28, 3094
Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 34 of 39




                         Attachment F                  PX 28, 3095
Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 35 of 39




                         Attachment F                  PX 28, 3096
Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 36 of 39




                         Attachment F                  PX 28, 3097
Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 37 of 39




                         Attachment F                  PX 28, 3098
Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 38 of 39




                         Attachment F                  PX 28, 3099
Case 1:20-cv-03538-GLR Document 38-1 Filed 12/11/20 Page 39 of 39




                         Attachment F                  PX 28, 3100
